Citation Nr: 1234361	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left ankle fracture, to include posttraumatic changes and calcaneal spurs, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for advanced degenerative joint disease, tear of the posterior horn of the medial meniscus, chondromalacia patella, and small joint effusion of the right knee, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for an acquired psychiatric disability, claimed as a neuropsychiatric condition, to include as secondary to a service-connected disability.

8.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from from January 1979 to January 1983 and from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In his June 2008 claim, the Veteran asserted that service connection was warranted for a bilateral ankle disability and a bilateral knee disability.  The RO took these statements as claims for increase for the Veteran's left ankle disability and right knee disability.  Construing the claim liberally, however, also means that the June 2008 statement raised the issues of entitlement to service connection for a right ankle disability and a left knee disability.  These issues are referred to the RO for the appropriate development.

As discussed in more detail below, the Veteran previously claimed entitlement to service connection for a low back disability; these claims were denied in June 2006 and December 2007 rating decisions.  His most recent claim to reopen, received in June 2008, was thus incorrectly adjudicated as an original claim.  While it appears that this was on the basis that the Veteran raised an alternate theory of entitlement, namely one for secondary service connection, a claim for the same disability on an alternate theoretical basis is not a new claim but one to reopen.  The Federal Circuit has stated that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 C.F.R.] § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Accordingly, the issue is as framed on the title page of the decision, as the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

The issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for a low back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by no more than moderate limited motion of the ankle.

2.  The Veteran's right knee disability is manifested by objective x-ray evidence of degenerative joint disease, by flexion of the right leg to 128 degrees at worst, and by extension of the right leg to 0 degrees at worst. 

3.  Beginning January 28, 2011, the Veteran's right knee disability was also manifested by slight instability.

4.  A June 2006 rating decision denied service connection for a low back disability; the Veteran did not appeal that decision or submit documentation constituting new and material evidence within one year of that decision.

5.  A December 2007 rating decision denied service connection for a low back disability; the Veteran did not appeal that decision or submit documentation constituting new and material evidence within one year of that decision.

6.  Evidence received since the time of the final December 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

7.  The Veteran's service treatment records do not reflect complaints of hip symptoms or a documented diagnosed hip disability, psychiatric symptoms or a diagnosed psychiatric disability, but do show that the Veteran was treated for dorsal (back) muscle strain in March 1981.

8.  An acquired psychiatric disability is currently diagnosed.

9.  The competent and probative evidence of record does not reflect a diagnosed bilateral hip disability.

10.  The evidence of record relates the Veteran's acquired psychiatric disability to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a left ankle fracture, to include posttraumatic changes and calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an increased rating for advanced degenerative joint disease, tear of the posterior horn of the medial meniscus, chondromalacia patella, and small joint effusion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

3.  A separate rating for right knee instability is warranted effective January 28, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

4.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  The December 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not notified of the regulations pertinent to claims to reopen based on the submission of new and material evidence, but he is not prejudiced by this lack of notice as his claim for service connection for a low back disability is being reopened.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the medical records considered in making that decision were obtained in October 2009.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA joints examination was conducted in January 2011; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a low back disability, the Board finds that the record did not pose any questions of a medical nature requiring resolution, such that an examination or opinion was required.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the rating of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's present appeal is based on his June 2008 claims for increased ratings for his knee and ankle disabilities.  Ordinarily, consideration is given to the evidence of record dated within one year prior to the date of claim for increase.  38 C.F.R. § 3.400.  However, the Veteran's prior claims for increase, received by VA in October 2007, were adjudicated in the December 2007 rating decision, which took into consideration all evidence on record at that time, to include the clinical findings noted in the November 2007 VA examinations.  Thus, that evidence will not be considered in the present appeals for increased ratings.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).

Left Ankle

The Veteran's left ankle disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This Diagnostic Code contemplates limited motion of the ankle, and assigns 10 percent and 20 percent ratings when the medical evidence demonstrates moderate and marked limitation of ankle motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The evidence of record does not support greater than a 10 percent rating for the Veteran's left ankle disability.  At the January 2011 VA examination, reflected range of motion testing results of dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  At that examination, the Veteran reported decreased speed of joint motion and repeated effusions that affect the motion of the joint, but no instability, and there was no evidence of fractures or dislocations on X-ray.  

In a March 2010 private opinion letter, the Veteran's private physician noted that left ankle range of motion testing was to 5 degrees of dorsiflexion and between 8 and 12 degrees of plantar flexion, which that physician felt constituted marked limited motion.  Unfortunately, this letter does not identify the date or circumstances of the testing.  Similarly, the Veteran's other private physician noted in a May 2008 letter that the Veteran's left ankle range of motion was from 0 to 6 degrees of dorsiflexion, and from 0-15 degrees of plantar flexion.  However, the same record describes the Veteran's ankle as having ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  The Board finds that these submissions of clinical findings, while competent as completed by a physician, are not credible or probative as they are inconsistent.  Accordingly, greater than a 10 percent rating under Diagnostic Code 5271 is not warranted. 

Other potentially applicable diagnostic codes have also been considered.  See Schafrath, 1 Vet. App. at 595.  But the competent medical evidence of record does not reflect anklyosis of the ankle, astragalectomy, malunion of the os calcis or astragalus, or anklyosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).  Moreover, the X-rays taken at the January 2011 VA examination did not establish the existence of a nonunion or malunion of the tibia and fibula resulting in a moderate or marked ankle disability.  Accordingly, an increased rating is not warranted under these other diagnostic codes. 

Consideration has also been given to whether there is any additional functional loss not contemplated in currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  However, the January 2011 VA examiner did not state that the range of motion of the left ankle was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  To the extent that the May 2008 private opinion letter argued that the Veteran's ankle had marked disability, manifested by worsening range of motion due to pain, the degree to which it is worsened is not stated and it is beyond the purview of the Board to speculate.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the functional loss shown by the record is contemplated in the currently assigned 10 percent rating, such that an increased rating on the basis of functional loss is not warranted. 

Because the Veteran's left ankle symptoms constitute no more than a moderate ankle disability, and the functional loss shown is contemplated by the currently assigned rating, the preponderance of the evidence is against the Veteran's claim for an increased rating.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Right Knee

The Veteran's right knee disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, which contemplates traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Diagnostic Code 5010 directs that traumatic arthritis be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  Id.  

The basis of the currently assigned 10 percent rating for the Veteran's right knee disability is the June 2006 right knee magnetic resonant imaging test (MRI) showing advanced osteoarthritis of the knee.  To the extent that the May 2008 private opinion letter appears to state that the Veteran has osteoarthritis of the knees that show involvement of at least two major joints with osteoarthritis, no X-ray or other radiologic reports have been submitted to support this assertion.  Thus, the question is whether greater than a 10 percent rating is warranted based on limitation of motion under the rating criteria set forth in Diagnostic Code 5003.

Limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the leg was to 140 degrees at the November 2007 VA examination and to 135 degrees at the January 2011 VA examination.  Similarly, limitation of extension of the leg was to 0 degrees at both the November 2007 and January 2011 VA examinations.  Although the Veteran's private physician noted in his March 2010 letter that the Veteran's right knee had "marked increase with flexion motion and worsening crepitus," it is not clear whether this meant limited flexion, and if so, to what degree; because the Board is prohibited from making its own independent medical determinations, this clinical finding cannot be considered.  Colvin, supra.  Thus, greater than a 10 percent rating based on limitation of motion, or separate ratings based on both limited extension and flexion, is not warranted.  See id.; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the VA outpatient treatment records and VA examination reports of record do not establish the existence of right knee anklyosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Similarly, the evidence dated during the appeal period does not reflect of dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263 (2011). 

The evidence establishes recurrent subluxation or lateral instability such that a separate rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257; See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (stating that arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability).  The Veteran's private physician's March 2010 letter noted that the Veteran had recurrent falls due to instability of the knee, and continued to show lateral laxity upon examination.  Further, the January 2011 VA examiner found that the Veteran's right knee had mild instability as a result of the ligament tear, and that anterior cruciate ligament stability at 30 degrees of flexion was abnormal.  Because this establishes slight lateral instability, and the Veteran's currently assigned 10 percent rating is based on traumatic arthritis (Diagnostic Code 5010) which is in turn rated under degenerative arthritis (Diagnostic Code 5003), a separate 10 percent rating is warranted for instability.

The evidence of record also does not reflect that the Veteran's right knee disability results in a level of functional loss greater than that contemplated by the 10 percent ratings assigned for arthritis and instability, respectively.  See DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  At the November 2007 VA examination, the Veteran reported that right knee pain got worse after walking long distances.  In his March 2010 opinion letter, the Veteran's private physician noted that the Veteran had incapacitating symptoms, but these were described as pain, swelling, and weakness contributing to repeated falls, but this still does not warrant greater than a 10 percent rating, as the report does not reflect that the Veteran has impairment beyond that contemplated by the 10 percent rating for instability assigned by this decision.  Moreover, the January 2011 VA examiner noted that the Veteran had no additional limitation of motion after repetitive range of motion testing.  Finally, although the November 2007 VA examination report noted that with pain, the Veteran's right leg flexion pain began at 128 degrees from origin, that degree of flexion is not so limited as to merit the next highest rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Ultimately, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned ratings.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  Accordingly, increased ratings are not warranted on the basis of functional loss. 

The preponderance of the evidence is against the assignment of greater than 10 percent ratings for arthritis and for instability, or separate or increased ratings on other bases.  There is no doubt to be resolved, and ratings higher or separate from those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned for the Veteran's knee and ankle disabilities are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's knee and ankle disabilities.  Marked interference with employment, beyond that contemplated by the assigned ratings, is not established by the record, especially in light of the Veteran's August 2000 SSA application showing that his last employment ended due to his back disability and related symptoms.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a low back disability in a June 2006 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year period following the notice of that decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The RO declined to reopen the Veteran's claim in a December 2007 rating decision, and notified the Veteran of their decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year period following the notice of that decision.  Thus, it is also final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The basis of these denials was the RO's finding that the Veteran's low back disability did not manifest within one year of military discharge, and was not otherwise related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the December 2007 decision that addresses these bases.  

Evidence submitted and obtained since the December 2007 decision includes a March 2010 statement from the Veteran's private physician addressing the relationship between the Veteran's back disability and his military service.  The credibility of this statement is presumed for the purposes of reopening.  Justus, 3 Vet. App. at 512-513.  This evidence is new, as it had not been previously considered by VA, and material, as it raises the reasonable possibility of substantiating the Veteran's claim.  As new and material evidence has thus been submitted, the issue of entitlement to service connection for a low back disability is reopened.

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral Hip Disability

The Veteran's service treatment records do not reflects complains of hip symptoms or a diagnosed hip disability.  Specifically, an undated service separation examination which appears to be from the first period of service due to notations of rank and duty station, does not reflect that the Veteran's hips were physically examined.  A similarly undated report of medical history which appears to be from the first period of service due to notations of rank and duty station, reflects the Veteran's denial of having recurrent hip pain.  A November 1986 statement signed by the Veteran indicates that he declined to have a medical separation examination for his second period of active service.

At the November 2007 VA examination, the Veteran reported a history of right hip pain since 2000 which felt like stabbing pain and was worse with walking distances.  X-rays showed a normal right hip; the VA examiner diagnosed no disability on the basis that no pathology was found.  In a May 2008 statement, the Veteran's private physician noted the Veteran's report of bilateral hip pain.  An August 2008 VA x-ray again showed normal bilateral hips with no radiographic abnormality.

In a March 2010 statement, the Veteran's private physician concluded that the service connected injuries have contributed to accelerated degenerative joint disease affecting the Veteran's hips, and that it had progressed considerably due to his service-connected disabilities.  No clinical evidence, to include an X-ray report or similar radiologic testing findings, was associated with the March 2010 statement.  Especially in light of the normal hip X-rays of record from November 2007 and May 2008, which contradict the statement that the arthritis was accelerated, the March 2010 statement on its face is not probative, and the Board cannot afford it any weight.  

Thus, the evidence dated during the appeal period reflects only the Veteran's complaints of right hip pain, but not any clinical abnormalities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As pain itself is not a disability, service connection is not warranted; without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Without competent evidence showing a diagnosed hip condition, service connection for a bilateral hip disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Acquired Psychiatric Disability

The Veteran's service treatment records do not reflect that the Veteran reported experiencing psychiatric symptoms, or that any psychiatric disability was diagnosed.  However, the Veteran does not assert that he has an acquired psychiatric disability that manifested in service, but rather that he has developed an acquired psychiatric disability as a result of the worsening of his service-connected disabilities over the post-service period.

After service, the Veteran reported on his August 2000 Social Security Administration (SSA) application that as a result of his back pain after his January 2000 accident at work, his nervous condition worsened to the point where he had to be taken by his family for treatment; his anxiety about his medical condition resulted in him not sleeping well, having difficulty socializing, not being interested in social activities, and not participating in sports or other leisure activities, and impaired his memory and ability to complete activities of daily living.  A November 2001 private psychiatric evaluation noted that the Veteran had depression, poor impulse control, insomnia, and instability, and had attempted suicide in March 1996; major depression, severe without psychosis, and dysthymic disorder were diagnosed.

An August 2009 evaluation by the Veteran's private psychiatrist, who had treated him since 1996, noted the Veteran's reports of depression, isolation, poor impulse control, loss of interest, suicidal ideation, irritability, crying, anxiety, insomnia, and poor concentration and his feeling that they were worsening due to the worsening of his physical condition.  The report noted the Veteran's inpatient psychiatric hospitalization from March to April 1996, and recorded his symptoms as self-isolation, limited ability to complete household chores and activities of daily living, poor eye contact, severe depression, and poor concentration; major depression was ultimately diagnosed.  

Both of the medical opinions of record addressing the etiology of the Veteran's diagnosed acquired psychiatric disability conclude that it proximately resulted from the Veteran's worsening service-connected disabilities.  In a May 2001 private evaluation conducted in conjunction with the Veteran's application for SSA benefits, the examining physician concluded that the Veteran's depression was secondary to his physical limitations, namely his back problems.  The August 2009 private psychiatric evaluation by his longtime private psychiatrist concluded that the Veteran has experienced a progressively worsening emotional condition over the last 12 years, and that his service-related injuries were the root cause of his depression.  

The record reflects that the private opinions of record relating the Veteran's acquired psychiatric disability to his service-connected disabilities include references to the Veteran's back disability, service connection for which is denied elsewhere in this decision.  However, the record also reflects that the Veteran's psychiatric disability particularly his inpatient treatment, occurred prior to the January 2000 work-related back injury which the evidence of record establishes was the onset of his current back disability; thus, the psychiatric disability appears to have been the proximate result of both the Veteran's service-connected knee and ankle disabilities as well as his back disability.  

Further, by the Veteran's own report, his psychiatric symptoms worsened after the 2000 back injury, they clearly pre-existed that injury, and the Veteran is competent to report the types of symptoms he experienced and when he experienced them.  Jandreau.  Because the competent nexus opinions relating the Veteran's acquired psychiatric disability to his service-connected disabilities are supported by the record and are also not contradicted by any evidence of record, service connection for an acquired psychiatric disability is warranted.


ORDER

Entitlement to an increased rating for residuals of a left ankle fracture, to include posttraumatic changes and calcaneal spurs is denied.

Entitlement to an increased rating for advanced degenerative joint disease, tear of the posterior horn of the medial meniscus, chondromalacia patella, and small joint effusion of the right knee is denied.

Entitlement to a separate 10 percent rating for right knee instability, beginning January 28, 2011, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for an acquired psychiatric disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran alleges that his current low back disability is either the direct result of service or, in the alternative, proximately related to a service-connected disability.  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

His service treatment records include a March 1981 service treatment document reflecting that during a basketball game, he began to experience back pain after he jumped and fell and hit the floor; dorsal muscle strain was diagnosed.  The post-service evidence begins with private treatment records dated between March 2000 and May 2000 which note the Veteran's difficulty performing his job due to lumbosacral pain which began after lifting something at work in January 2000; several other records reflect the Veteran's denial of back symptomatology prior to this incident, as well as his report that prior to the incident he worked 8 hours per day, 6 days per week between 1985 and 2000 as a truck driver transporting and carrying cargo and unloading the tucks for the warehouse employees, in crates most often weighing 50 pounds but sometimes weighing up to 100 pounds.  

The record contains both favorable and unfavorable opinions as to the relationship between the Veteran's low back disability and his military service, and between his back disability and his service-connected disabilities.  However, the opinion of record addressing the relationship between his current low back disability and his service-connected disabilities, provided by the November 2007 VA examiner in his August 2008 addendum, only concluded that the Veteran's low back condition was less likely as not caused by or a result of service-connected conditions.  It did not address whether the Veteran's current low back disability was aggravated by one or more of his service-connected disabilities.  This basis of entitlement must be addressed; for that reason, the November 2007 opinion is insufficient and an addendum opinion must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The November 2007 VA examiner also concluded in his August 2008 addendum that the Veteran's foot pain was less likely as not caused by or a result of service-connected conditions, as it was due to a small spur at the calcaneal bone which was secondary to the aging process or trauma.  However, the Veteran's January 1984 service entrance examination at the beginning of his second period of service showed that he was found to have mild asymptomatic pes cavus, thus clearly documenting a preexisting condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

Although the record does not reflect that pes cavus was diagnosed in the post-service period, the question still exists whether that preexisting disability is a factor in the etiology of the Veteran's current foot condition.  Further, the standard of determining service connection based on a preexisting disability is not direct etiology, but worsening of the preexisting disability.  Because the November 2007 VA opinion did not address the correct standard, it is inadequate, and a new opinion must be obtained.  Barr, 21 Vet. App. at 311.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If the percentage requirements specified at 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the opinions of record as to the Veteran's unemployability consider either nonservice-connected disabilities or consider both service- and nonservice-connected disabilities together.  Therefore, they are inadequate on which to base an appellate decision, and remand is required so that a proper opinion may be obtained.

Accordingly, the issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for a low back disability, and entitlement to TDIU are REMANDED for the following actions:

1.  Obtain a supplemental opinion from the November 2007 VA examiner (or if unavailable, other appropriate medical practitioner).  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the service and post-service medical records and other evidence of record, the examiner should state whether the Veteran's current foot disability is a discrete disability from the preexisting pes cavus disability noted on his second service period entrance examination.  If it is, the VA examiner should state whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed foot disability is the direct result of service, caused by a service-connected disability, aggravated by a service-connected disability, or none of these.  If the current foot disability is the same as the preexisting pes cavus disability, the examiner should state whether the disability worsened in service, and if so, provide an opinion as to whether the disability clearly and unmistakably was not aggravated by service (i.e. whether it is clear and unmistakable that the worsening was due to the natural progression of the disability).  The examiner should fully explain any opinion(s) stated.

2.  Obtain a supplemental opinion from the November 2007 VA examiner (or if unavailable, other appropriate medical practitioner).  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the service and post-service medical records and other evidence of record, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability was caused by a service-connected disability, or was aggravated (developed independent of a service-connected disability but worsened beyond its natural progression by a service-connected disability).  The examiner should fully explain any opinion(s) stated.

The VA examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to one or more of his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  The examiner should fully explain any opinion(s) offered.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and give the Veteran and his representative an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


